Exhibit 10.1.2

 

COMMERCIAL REAL ESTATE LOAN NOTE

 

$20,000,000.00

  May 14, 2004

 

FOR VALUE RECEIVED, COST PLUS, INC., a California corporation (“Borrower”),
hereby promises to pay to the order of Bank of America, N.A., a national banking
association (together with any and all of its successors and assigns and/or any
other holder of this Note, “Lender”), without offset, in immediately available
funds in lawful money of the United States of America, at CA5-704-13-11, 315
Montgomery Street, 13th Floor, San Francisco, California 94104, the principal
sum of Twenty Million and No/100 Dollars ($20,000,000.00) (or the unpaid balance
of all principal advanced against this Note, if that amount is less), together
with interest on the unpaid principal balance of this Note from day to day
outstanding as hereinafter provided.

 

Section 1. Payment Schedule and Maturity Date. The principal of this Note shall
be due and payable in monthly installments, each in the amount set forth on
Schedule 1 attached hereto, commencing on July 1, 2004 and on the first day of
each succeeding month thereafter until this Note shall have been fully paid and
satisfied; and accrued unpaid interest on this Note shall be due and payable on
July 1, 2004 and on the first day of each succeeding month thereafter until all
principal and accrued interest owing on this Note shall have been fully paid and
satisfied; provided, that on June 1, 2014 (the “Maturity Date”), the final
maturity of this Note, the entire principal balance of this Note then unpaid and
all accrued interest then unpaid shall be finally due and payable.

 

Section 2. Security; Loan Documents. The security for this Note includes a
Credit Line and Construction Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing (as the same may from time to time be
amended, restated, modified or supplemented, the “Deed of Trust”) of even date
herewith from Borrower to Lender, conveying and encumbering certain real and
personal property more particularly described therein (the “Property”). This
Note, the Revolving Loan Note (as defined in the Loan Agreement), the Deed of
Trust, the Construction Loan Agreement between Borrower and Lender of even date
herewith (as the same may from time to time be amended, restated, modified or
supplemented, the “Loan Agreement”) and all other documents now or hereafter
securing, guaranteeing or executed in connection with the loan evidenced by this
Note and the Revolving Loan Note (the “Loan”), as the same may from time to time
be amended, restated, modified or supplemented, are herein sometimes called
individually a “Loan Document” and together the “Loan Documents.”

 

Section 3. Interest Rate.

 

Section 3.1 Interest Rates. The Principal Debt from day to day outstanding which
is not past due shall bear interest at a rate per annum equal to the following
(computed as provided in Section 3.4 hereof) as applicable:

 

(a) On Base Rate Principal, on any day, the Base Rate; and

 

(b) On LIBOR Rate Principal, for the applicable Interest Period, the applicable
LIBOR Rate.



--------------------------------------------------------------------------------

Section 3.2 Interest Rate Elections.

 

(a) Subject to the conditions and limitations in this Note, Borrower may by
written notice to Lender in the form specified by Lender (a “Rate Election
Notice”):

 

(i) Elect, upon the initial advance of funds, that the Principal Debt will be
Base Rate Principal, LIBOR Rate Principal or a combination thereof;

 

(ii) Elect to convert, on a Business Day, all or part of Base Rate Principal
into LIBOR Rate Principal;

 

(iii) Elect to convert, on the last day of the Interest Period applicable
thereto, all or part of any LIBOR Rate Principal into Base Rate Principal; or

 

(iv) Elect to continue, commencing on the last day of the Interest Period
applicable thereto, any LIBOR Rate Principal.

 

If, for any reason, an effective election is not made in accordance with the
terms and conditions of this Note for any principal advance or for any LIBOR
Rate Principal for which the corresponding Interest Period is expiring, or to
convert Base Rate Principal to LIBOR Rate Principal, then the sums in question
will be Base Rate Principal until an effective LIBOR Rate Election is thereafter
made for such sums.

 

(b) Each Rate Election Notice must be received by Lender not later than 10:00
a.m. on the applicable date as follows:

 

(i) With respect to an advance of or conversion to Base Rate Principal, one (1)
Business Day prior to the proposed date of advance or conversion; and

 

(ii) With respect to an advance of, conversion to or continuation of LIBOR Rate
Principal, three (3) Business Days prior to the proposed date of advance,
conversion or continuation.

 

Unless otherwise specified herein, no conversion from LIBOR Rate Principal may
be made other than at the end of the corresponding Interest Period. Each Rate
Election Notice shall stipulate: (A) the amount of the advance or of the
Principal Debt to be converted or continued; (B) the nature of the proposed
advance, conversion or continuation, which shall be either Base Rate Principal,
LIBOR Rate Principal or a combination thereof, and in the case of a conversion
or continuation, the nature of the Principal Debt to be converted or continued;
and (C) in the case of LIBOR Rate Principal, the proposed commencement date and
duration of the Interest Period. All such notices shall be irrevocable once
given, and shall be deemed to have been given only when actually received by
Lender in writing in a form specified by Lender.

 

Section 3.3 General Conditions Precedent to LIBOR Rate Election. In addition to
any other conditions herein, a LIBOR Rate Election shall not be permitted if:

 

(a) An Event of Default has occurred and is continuing; or

 

-2-



--------------------------------------------------------------------------------

(b) After giving effect to the requested LIBOR Rate Election, the sum of all
LIBOR Rate Principal plus all Base Rate Principal would exceed the principal
face amount of this Note; or

 

(c) The requested LIBOR Rate Election would cause more than seven (7) LIBOR Rate
Elections by Borrower to be in effect at any one time; or

 

(d) The amount of LIBOR Rate Principal requested in the LIBOR Rate Election is
other than $1,000,000.00 or a larger integral multiple of $500,000.00 or

 

(e) The requested interest period does not conform to the definition of Interest
Period herein; or

 

(f) Any of the circumstances referred to in Section 3.5 hereof shall apply with
respect to the requested LIBOR Rate Election or the requested LIBOR Rate
Principal.

 

Section 3.4 Computations and Determinations. All interest shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day). Lender shall determine
each interest rate applicable to the Principal Debt in accordance with this Note
and its determination thereof shall be conclusive in the absence of manifest
error. The books and records of Lender shall be conclusive evidence, in the
absence of manifest error, of all sums owing to Lender from time to time under
this Note, but the failure to record any such information shall not limit or
affect the obligations of Borrower under the Loan Documents.

 

Section 3.5 Unavailability of Rate. If, with respect to any LIBOR Rate Election,
or any LIBOR Rate Principal outstanding hereunder, Lender determines that no
adequate basis exists for determining the LIBOR Rate or that the LIBOR Rate will
not adequately and fairly reflect the cost to Lender of funding or maintaining
the applicable LIBOR Rate Principal for such Interest Period, or that any
applicable Law, or any request or directive (whether or not having the force of
law) of any Tribunal, or compliance therewith by Lender, prohibits or restricts
or makes impossible the making or maintaining of such LIBOR Rate Election or
LIBOR Rate Principal or the charging of interest on such LIBOR Rate Principal,
and Lender so notifies Borrower, then until Lender notifies Borrower that the
circumstances giving rise to such suspension no longer exist, (a) the obligation
of Lender to permit such LIBOR Rate Election shall be suspended and (b) all
existing affected LIBOR Rate Principal shall automatically become Base Rate
Principal, either (i) on the last day of the corresponding Interest Period (if
Lender determines that it may lawfully continue to fund and maintain the
affected LIBOR Rate Principal to such day); or (ii) immediately (if Lender
determines that it may not lawfully continue to fund and maintain the affected
LIBOR Rate Principal to such day) and in such case Borrower shall pay to Lender
the Consequential Loss, if any, pursuant to Section 4 hereof.

 

Section 3.6 Increased Cost and Reduced Return. If at any time after the date
hereof, Lender (which shall include, for purposes of this Section 3.6, any
corporation controlling Lender) determines that the adoption or modification of
any applicable Law regarding taxation, Lender’s required levels of reserves,
deposits, insurance or capital (including any allocation of capital requirements
or conditions), or similar requirements, or any interpretation or

 

-3-



--------------------------------------------------------------------------------

administration thereof by any Tribunal or compliance by Lender with any of such
requirements, has or would have the effect of (a) increasing Lender’s costs
related to the Indebtedness, or (b) reducing the yield or rate of return of
Lender on the Indebtedness, to a level below that which Lender could have
achieved but for the adoption or modification of any such requirements, Borrower
shall, within fifteen (15) days of any request by Lender, pay to Lender such
additional amounts as (in Lender’s sole judgment, after good faith and
reasonable computation) will compensate Lender for such increase in costs or
reduction in yield or rate of return of Lender. No failure by Lender to
immediately demand payment of any additional amounts payable hereunder shall
constitute a waiver of Lender’s right to demand payment of any such amounts at
any subsequent time. Nothing herein contained shall be construed or shall so
operate as to require Borrower to pay any interest, fees, costs or charges
greater than is permitted by applicable Law.

 

Section 3.7 Past Due Rate. If any amount payable by Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
such amount shall thereafter bear interest at the Past Due Rate (as defined
below) to the fullest extent permitted by applicable Law. Accrued and unpaid
interest or past due amounts (including interest on past due interest) shall be
due and payable on demand, at a fluctuating rate per annum (the “Past Due Rate”)
equal to the higher of (a) the Prime Rate plus two hundred (200) basis points,
or (b) the LIBOR Rate plus two hundred (200) basis points.

 

Section 3.8 Additional Defined Terms. In addition to other terms defined herein,
as used herein the following terms shall have the meanings indicated, unless the
context otherwise requires:

 

“Adjusted LIBOR Rate” means the quotient obtained (rounded upwards to the next
higher 1/100 of 1%) by dividing (a) the applicable London Interbank Offered Rate
by (b) 1.00 minus the LIBOR Reserve Percentage.

 

“Base Rate” means, on any day, a simple rate per annum equal to the sum of the
Prime Rate for that day plus the Base Rate Margin. Without notice to Borrower or
anyone else, the Base Rate shall automatically fluctuate upward and downward as
and in the amount by which the Prime Rate fluctuates.

 

“Base Rate Margin” means zero (0) basis points.

 

“Base Rate Principal” means, at any time, the Principal Debt minus the portion,
if any, of such Principal Debt which is LIBOR Rate Principal.

 

“Business Day” means a day on which Lender is open for the conduct of
substantially all of its banking business at its office in the city in which
this Note is payable (excluding Saturdays and Sundays), except that in the case
of LIBOR Rate Principal such day must also be a day on which commercial banks
are open for international business (including dealings in U.S. Dollar deposits
in London, England).

 

“Indebtedness” means any and all of the indebtedness to Lender evidenced,
governed or secured by or arising under this Note or any other Loan Document.

 

-4-



--------------------------------------------------------------------------------

“Interest Period” means with respect to any LIBOR Rate Principal, the period
commencing on the date such LIBOR Rate Principal is disbursed or on the date on
which the Principal Debt or any portion thereof is converted into or continued
as such LIBOR Rate Principal, and ending on the date one (1) or three (3) months
thereafter, as elected by Borrower in the applicable Rate Election Notice;
provided that:

 

(i) Each Interest Period must commence on a Business Day;

 

(ii) In the case of the continuation of LIBOR Rate Principal, the Interest
Period applicable after the continuation of such LIBOR Rate Principal shall
commence on the last day of the preceding Interest Period;

 

(iii) If any Interest Period applicable to LIBOR Rate Principal would otherwise
end on a day which is not a Business Day, that Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the next preceding Business Day;

 

(iv) Any Interest Period applicable to LIBOR Rate Principal that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the last full calendar month at
the end of such Interest Period; and

 

(v) No Interest Period shall extend beyond the Maturity Date, and any Interest
Period which begins before the Maturity Date and would otherwise end after the
Maturity Date shall instead end on the Maturity Date.

 

“Laws” means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of the United States
of America, any state or commonwealth, any municipality, any foreign country,
any territory or possession, or any Tribunal.

 

“LIBOR Margin” means ninety (90) basis points.

 

“LIBOR Rate” means for any applicable Interest Period for any LIBOR Rate
Principal, a simple rate per annum equal to the sum of the LIBOR Margin plus the
Adjusted LIBOR Rate.

 

“LIBOR Rate Election” means an election by Borrower of an applicable LIBOR Rate
in accordance with this Note.

 

“LIBOR Rate Principal” means any portion of the Principal Debt which bears
interest at an applicable LIBOR Rate at the time in question.

 

“LIBOR Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal) which is in effect
on such day, as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including basic, supplemental, emergency, special and marginal reserves)
generally applicable to financial institutions regulated by the Federal Reserve
Board

 

-5-



--------------------------------------------------------------------------------

comparable in size and type to Lender, in respect of “Eurocurrency liabilities”
(or in respect of any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Rate Principal is determined),
whether or not Lender has any Eurocurrency liabilities or such requirement
otherwise in fact applies to Lender. The LIBOR Rate shall be adjusted
automatically as of the effective date of each change in the LIBOR Reserve
Percentage.

 

“London Interbank Offered Rate” means, with respect to any applicable Interest
Period, the rate per annum appearing on Telerate Page 3750 (or any successor
page) as the British Bankers’ Association Libor Rate for deposits in U.S.
Dollars at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.
If for any reason such rate is not available, the term “London Interbank Offered
Rate” shall mean, for any Interest Period therefor, the rate per annum appearing
on such other page or service selected by Lender that shows the British Bankers’
Association Libor Rate for deposits in U.S. Dollars (for delivery on the first
day of such Interest Period) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, however, if more than one rate is
specified on such other page or service, the applicable rate shall be the
arithmetic mean of all such rates.

 

“Note” means this promissory note, and any renewals, extensions, amendments or
supplements hereof.

 

“Potential Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become an Event of
Default.

 

“Prime Rate” means, on any day, the rate of interest per annum then most
recently established by Lender as its “prime rate,” it being understood and
agreed that such rate is set by Lender as a general reference rate of interest,
taking into account such factors as Lender may deem appropriate, that it is not
necessarily the lowest or best rate actually charged to any customer or a
favored rate, that it may not correspond with future increases or decreases in
interest rates charged by other lenders or market rates in general, and that
Lender may make various business or other loans at rates of interest having no
relationship to such rate. If Lender (including any subsequent holder of this
Note) ceases to exist or to establish or publish a prime rate from which the
Prime Rate is then determined, the applicable variable rate from which the Prime
Rate is determined thereafter shall be instead the prime rate reported in The
Wall Street Journal (or the average prime rate if a high and a low prime rate
are therein reported), and the Prime Rate shall change without notice with each
change in such prime rate as of the date such change is reported.

 

“Principal Debt” means the aggregate unpaid principal balance of this Note at
the time in question.

 

“Telerate Page 3750” means the British Bankers’ Association Libor Rates
(determined at 11:00 a.m. London, England time) that are published by Moneyline
Telerate (or any successor thereto).

 

-6-



--------------------------------------------------------------------------------

“Tribunal” means any state, commonwealth, federal, foreign, territorial or other
court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.

 

Section 4. Prepayment.

 

(a) Borrower may prepay the principal balance of this Note, in full at any time
or in part from time to time, provided that: (i) no prepayment may be made which
in Lender’s judgment would contravene or prejudice funding under any applicable
permanent loan commitment or tri-party agreement or the like; (ii) Lender shall
have actually received from Borrower prior irrevocable written notice (the
“Prepayment Notice”) of Borrower’s intent to prepay, the amount of principal
which will be prepaid (the “Prepaid Principal”), and the date on which the
prepayment will be made; (iii) each prepayment shall be in the amount of $1,000
or a larger integral multiple of $1,000 (unless the prepayment retires the
outstanding balance of this Note in full); and (iv) each prepayment shall be in
the amount of 100% of the Prepaid Principal, plus accrued unpaid interest
thereon to the date of prepayment, plus any other sums which have become due and
payable to Lender under the Loan Documents on or before the date of prepayment
but have not been paid; and (v) no portion of LIBOR Rate Principal may be
prepaid except on the last day of the Interest Period applicable thereto, unless
(X) the prior written consent of Lender is obtained which consent, if given,
shall provide, without limitation, the manner and order in which the prepayment
is to be applied to the Indebtedness, and (Y) Borrower pays to Lender and
Consequential Loss as a result thereof, in accordance with Section 4(b) below.
If this Note is prepaid in full, any commitment of Lender for further advances
shall automatically terminate.

 

(b) Within fifteen (15) days after request by Lender (or at the time of any
prepayment), Borrower shall pay to Lender such amount or amounts as will
compensate Lender for any loss, cost, expense, penalty, claim or liability,
including any loss incurred in obtaining, prepaying, liquidating or employing
deposits or other funds from third parties and any loss of revenue, profit or
yield, as determined by Lender in its judgment reasonably exercised (together,
“Consequential Loss”) incurred by Lender with respect to any LIBOR Rate,
including any LIBOR Rate Election or LIBOR Rate Principal as a result of: (i)
the failure of Borrower to make any payment on the date or in the amount
specified in any Prepayment Notice from Borrower to Lender; (ii) the failure to
Borrower to borrow, continue or convert into LIBOR Rate Principal on the date or
in the amount specified in any Prepayment Notice given by Borrower to Lender;
(iii) the early termination of any Interest Period for any reason; or (iv) the
payment or prepayment of any amount on a date other than the date such amount is
required or permitted to be paid or prepaid. Borrower agrees to pay all
Consequential Loss upon any prepayment of LIBOR Rate Principal, whether
voluntary or involuntary, whether effected by a credit bid at foreclosure, or
whether by reason of acceleration upon an Event of Default or upon any transfer
or conveyance of any right, title or interest in the Property giving Lender the
right to accelerate the maturity of this Note as provided in the Deed of Trust.
Notwithstanding the foregoing, the amount of the Consequential Loss shall never
be less than zero or greater than is permitted by applicable Law. Lender shall
provide a notice to Borrower setting forth Lender’s determination of any
Consequential Loss, which notice shall be conclusive and binding in the absence
of manifest error. Lender reserves the right to provide interim calculations of
such Consequential Loss in any notice of default or notice of sale for
informational purposes, but the exact amount of

 

-7-



--------------------------------------------------------------------------------

such Consequential Loss shall be calculated only upon the actual prepayment of
LIBOR Rate Principal as described herein. The Consequential Loss shall be
included in the total indebtedness secured by the Deed of Trust for all
purposes, including in connection with a foreclosure sale. Lender may include
the amount of the Consequential Loss in any credit bid Lender may make at a
foreclosure sale. Lender shall have no obligation to purchase, sell and/or match
funds in connection with the funding or maintaining of the Loan or any portion
thereof. The obligations of Borrower under this Section shall survive any
termination of the Loan Documents and payment of this Note and shall not be
waived by any delay by Lender in seeking such compensation.

 

(c) By its signature below, Borrower waives any right under California Civil
Code Section 2954.10 or otherwise to prepay the Loan, in whole or in part,
without payment of any and all Consequential Loss as described above. Borrower
acknowledges that prepayment of the Loan may result in Lender’s incurring
additional losses, costs, expenses and liabilities, including lost revenues and
lost profits. Borrower therefore agrees to pay any and all Consequential Loss if
any LIBOR Rate Principal is prepaid, whether voluntarily or by reason of
acceleration, including acceleration upon any transfer or conveyance of any
right, title or interest in the Property giving Lender the right to accelerate
the maturity of this Note as provided in the Deed of Trust. Borrower agrees that
Lender’s willingness to offer the LIBOR Rate to Borrower is sufficient and
independent consideration, given individual weight by Lender, for this waiver.
Borrower understands that Lender would not offer the LIBOR Rate to Borrower
absent this waiver.

 

 

Dated:

 

 

--------------------------------------------------------------------------------

 

COST PLUS, INC.

a California corporation

        By:  

/s/    JOHN J. LUTTRELL

--------------------------------------------------------------------------------

        Name:  

John J. Luttrell

--------------------------------------------------------------------------------

        Title:  

CFO

--------------------------------------------------------------------------------

 

Section 5. Late Charges. If Borrower shall fail to make any payment under the
terms of this Note (other than the payment due at maturity) within fifteen (15)
days after the date such payment is due, Borrower shall pay to Lender on demand
a late charge equal to four percent (4%) of the amount of such payment. Such
fifteen (15) day period shall not be construed as in any way extending the due
date of any payment. The late charge is imposed for the purpose of defraying the
expenses of Lender incident to handling such delinquent payment. This charge
shall be in addition to, and not in lieu of, any other amount that Lender may be
entitled to receive or action that Lender may be authorized to take as a result
of such late payment.

 

Section 6. Certain Provisions Regarding Payments. All payments made under this
Note shall be applied, to the extent thereof, to late charges, to accrued but
unpaid interest, to unpaid principal, and to any other sums due and unpaid to
Lender under the Loan Documents, in such manner and order as Lender may elect in
its sole discretion, any instructions from Borrower or anyone else to the
contrary notwithstanding. Remittances shall be made without offset, demand,
counterclaim, deduction, or recoupment (each of which is hereby waived) and
shall be

 

-8-



--------------------------------------------------------------------------------

accepted subject to the condition that any check or draft may be handled for
collection in accordance with the practice of the collecting bank or banks.
Acceptance by Lender of any payment in an amount less than the amount then due
on any indebtedness shall be deemed an acceptance on account only,
notwithstanding any notation on or accompanying such partial payment to the
contrary, and shall not in any way (a) waive or excuse the existence of an Event
of Default (as hereinafter defined), (b) waive, impair or extinguish any right
or remedy available to Lender hereunder or under the other Loan Documents, or
(c) waive the requirement of punctual payment and performance or constitute a
novation in any respect. Payments received after 2:00 o’clock p.m. shall be
deemed to be received on, and shall be posted as of, the following business day.
Whenever any payment under this Note or any other Loan Document falls due on a
Saturday, a Sunday or another day on which the offices of Lender are not open
for the conduct of its banking business at the place where this Note is payable,
such payment may be made on the next succeeding day on which the offices of
Lender are open for such business.

 

Section 7. Events of Default. The occurrence of any one or more of the following
shall constitute an “Event of Default” under this Note:

 

(a) Borrower fails to pay when and as due and payable any amounts payable by
Borrower to Lender under the terms of this Note.

 

(b) Any covenant, agreement or condition in this Note is not fully and timely
performed, observed or kept, subject to any applicable grace or cure period.

 

(c) An Event of Default (as therein defined) occurs under any of the Loan
Documents other than this Note (subject to any applicable grace or cure period).

 

Section 8. Remedies. Upon the occurrence of an Event of Default, Lender may at
any time thereafter exercise any one or more of the following rights, powers and
remedies:

 

(a) Lender may accelerate the Maturity Date and declare the unpaid principal
balance and accrued but unpaid interest on this Note, and all other amounts
payable hereunder and under the other Loan Documents, at once due and payable,
and upon such declaration the same shall at once be due and payable.

 

(b) Lender may set off the amount due against any and all accounts, credits,
money, securities or other property now or hereafter on deposit with, held by or
in the possession of Lender to the credit or for the account of Borrower,
without notice to or the consent of Borrower.

 

(c) Lender may exercise any of its other rights, powers and remedies under the
Loan Documents or at law or in equity.

 

Section 9. Remedies Cumulative. All of the rights and remedies of Lender under
this Note and the other Loan Documents are cumulative of each other and of any
and all other rights at law or in equity, and the exercise by Lender of any one
or more of such rights and remedies shall not preclude the simultaneous or later
exercise by Lender of any or all such other rights and remedies. No single or
partial exercise of any right or remedy shall exhaust it or preclude any other
or further exercise thereof, and every right and remedy may be exercised at any
time and from time to time. No failure by Lender to exercise, nor delay in
exercising, any right or remedy shall operate as a waiver of such right or
remedy or as a waiver of any Event of Default.

 

-9-



--------------------------------------------------------------------------------

Section 10. Costs and Expenses of Enforcement. Borrower agrees to pay to Lender
on demand all costs and expenses incurred by Lender in seeking to collect this
Note or to enforce any of Lender’s rights and remedies under the Loan Documents,
including court costs and reasonable attorneys’ fees and expenses, whether or
not suit is filed hereon, or whether in connection with arbitration, judicial
reference, bankruptcy, insolvency or appeal.

 

Section 11. Service of Process.

 

Borrower hereby consents to process being served in any suit, action, or
proceeding instituted in connection with this Note by (a) the mailing of a copy
thereof by certified mail, postage prepaid, return receipt requested, to
Borrower and (b) serving a copy thereof upon
                                                                     , the agent
hereby designated and appointed by Borrower as Borrower’s agent for service of
process. Borrower irrevocably agrees that such service shall be deemed to be
service of process upon Borrower in any such suit, action, or proceeding.
Nothing in this Note shall affect the right of Lender to serve process in any
manner otherwise permitted by law and nothing in this Note will limit the right
of Lender otherwise to bring proceedings against Borrower in the courts of any
jurisdiction or jurisdictions, subject to any provision or agreement for
arbitration, judicial reference or other dispute resolution set forth in the
Loan Agreement.

 

Section 12. Heirs, Successors and Assigns. The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents.

 

Section 13. General Provisions. Time is of the essence with respect to
Borrower’s obligations under this Note. If more than one person or entity
executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby. Borrower and
each party executing this Note as Borrower hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that Lender shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and (e)
submit (and waive all rights to object) to non-exclusive personal jurisdiction
of any state or federal court sitting in San Francisco County, California for
the enforcement of any and all obligations under this Note and the other Loan
Documents; (f) waive the benefit of all homestead and similar exemptions as to
this Note; (g) agree that their liability under this Note shall not be affected
or impaired by any

 

-10-



--------------------------------------------------------------------------------

determination that any title, security interest or lien taken by Lender to
secure this Note is invalid or unperfected; and (h) hereby subordinate to the
Loan and the Loan Documents any and all rights against Borrower and any security
for the payment of this Note, whether by subrogation, agreement or otherwise,
until this Note is paid in full. A determination that any provision of this Note
is unenforceable or invalid shall not affect the enforceability or validity of
any other provision and the determination that the application of any provision
of this Note to any person or circumstance is illegal or unenforceable shall not
affect the enforceability or validity of such provision as it may apply to other
persons or circumstances. This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought. Captions and headings in this Note are
for convenience only and shall be disregarded in construing it. This Note and
its validity, enforcement and interpretation shall be governed by the laws of
the State of California (without regard to any principles of conflicts of laws)
and applicable United States federal law. Whenever a time of day is referred to
herein, unless otherwise specified such time shall be the local time of the
place where payment of this Note is to be made. The words “include” and
“including” shall be interpreted as if followed by the words “without
limitation.”

 

Section 14. Notices; Time. All notices, requests, consents, approvals or demands
(collectively, “Notice”) required or permitted by this Note to be given by any
party to any other party hereunder shall, unless specified otherwise, be in
writing (including facsimile (fax) transmission) and shall be given to such
party at its address or fax number set forth in the notice provisions of the
Loan Agreement, or at such other address or fax number as such party may
hereafter specify for the purpose by Notice to the other party. Each such Notice
shall be effective when actually received by the addressee or when the attempted
initial delivery is refused or when it cannot be made because of a change of
address of which the sending party has not been notified; provided, that notices
to Lender under Sections 3.1 through 3.8 hereof, inclusive, and notices of
changed address or fax number, shall not be effective until received.

 

Section 15. No Usury. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state law) and that this Section shall control every other covenant
and agreement in this Note and the other Loan Documents. If applicable state or
federal law should at any time be judicially interpreted so as to render
usurious any amount called for under this Note or under any of the other Loan
Documents, or contracted for, charged, taken, reserved, or received with respect
to the Loan, or if Lender’s exercise of the option to accelerate the Maturity
Date, or if any prepayment by Borrower results in Borrower having paid any
interest in excess of that permitted by applicable law, then it is Lender’s
express intent that all excess amounts theretofore collected by Lender shall be
credited on the principal balance of this Note and all other indebtedness
secured by the Deed of Trust, and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder. All sums paid or agreed to be paid to Lender for the use or
forbearance of the Loan shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan.

 

-11-



--------------------------------------------------------------------------------

Section 16. Automatic Deduction. Borrower agrees that principal and interest
payments on the Note will be deducted automatically on the due date from
checking account number 17685-00608 maintained by Borrower at Lender (the
“Checking Account”).

 

Lender will debit the Checking Account on the dates the payments become due. If
a due date does not fall on a Business Day, Lender will debit the Checking
Account on the first Business Day following the due date.

 

Borrower will maintain the Checking Account in good standing with Lender
throughout the term of the Loan, and maintain sufficient funds in the Checking
Account on the dates Lender enters debits authorized by this Agreement. If there
are insufficient funds in the Checking Account on the date Lender enters any
debit authorized by this Agreement, without limiting Lender’s other remedies in
such an event, Lender may reverse the debit.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

 

Borrower:

COST PLUS, INC.,

a California corporation

By:

 

/s/    JOHN J. LUTTRELL

--------------------------------------------------------------------------------

Name:

 

John J. Luttrell

--------------------------------------------------------------------------------

Title:

 

CFO

--------------------------------------------------------------------------------

 

-13-



--------------------------------------------------------------------------------

Schedule 1

 

Principal Payments

 

Payment Date

--------------------------------------------------------------------------------

   Principal Payment


--------------------------------------------------------------------------------

7/1/2004    $ 83,027.31 8/1/2004    $ 128,894.14 9/1/2004    $ 129,429.12
10/1/2004    $ 132,598.40 11/1/2004    $ 130,516.68 12/1/2004    $ 133,655.24
1/1/2005    $ 131,613.14 2/1/2005    $ 132,159.41 3/1/2005    $ 140,338.85
4/1/2005    $ 133,290.43 5/1/2005    $ 136,350.66 6/1/2005    $ 134,409.59
7/1/2005    $ 137,438.21 8/1/2005    $ 135,537.91 9/1/2005    $ 136,100.46
10/1/2005    $ 139,081.33 11/1/2005    $ 137,242.62 12/1/2005    $ 140,191.23
1/1/2006    $ 138,394.13 2/1/2006    $ 138,968.54 3/1/2006    $ 146,514.56
4/1/2006    $ 140,153.45 5/1/2006    $ 143,019.86 6/1/2006    $ 141,328.78
7/1/2006    $ 144,161.99 8/1/2006    $ 142,513.72 9/1/2006    $ 143,105.24
10/1/2006    $ 145,888.28 11/1/2006    $ 144,304.72 12/1/2006    $ 147,053.89
1/1/2007    $ 145,514.02 2/1/2007    $ 146,117.98 3/1/2007    $ 152,998.92

 

1



--------------------------------------------------------------------------------

Payment Date

--------------------------------------------------------------------------------

   Principal Payment


--------------------------------------------------------------------------------

4/1/2007

   $ 147,359.48

5/1/2007

   $ 150,022.38

6/1/2007

   $ 148,593.78

7/1/2007

   $ 151,221.82

8/1/2007

   $ 149,838.19

9/1/2007

   $ 150,460.10

10/1/2007

   $ 153,035.43

11/1/2007

   $ 151,719.77

12/1/2007

   $ 154,259.53

1/1/2008

   $ 152,989.76

2/1/2008

   $ 153,624.75

3/1/2008

   $ 157,959.04

4/1/2008

   $ 154,917.99

5/1/2008

   $ 157,367.43

6/1/2008

   $ 156,214.15

7/1/2008

   $ 158,626.98

8/1/2008

   $ 157,520.92

9/1/2008

   $ 158,174.72

10/1/2008

   $ 160,532.18

11/1/2008

   $ 159,497.53

12/1/2008

   $ 161,817.63

1/1/2009

   $ 160,831.16

2/1/2009

   $ 161,498.70

3/1/2009

   $ 166,948.85

4/1/2009

   $ 162,861.94

5/1/2009

   $ 165,087.03

6/1/2009

   $ 164,223.11

7/1/2009

   $ 166,409.76

8/1/2009

   $ 165,595.42

9/1/2009

   $ 166,282.74

10/1/2009

   $ 168,411.22

11/1/2009

   $ 167,671.90

12/1/2009

   $ 169,761.15

1/1/2010

   $ 169,072.44

2/1/2010

   $ 169,774.18

3/1/2010

   $ 174,454.50

4/1/2010

   $ 171,202.92

5/1/2010

   $ 173,192.45

 

2



--------------------------------------------------------------------------------

Payment Date

--------------------------------------------------------------------------------

   Principal Payment


--------------------------------------------------------------------------------

6/1/2010

   $ 172,632.35

7/1/2010

   $ 174,581.51

8/1/2010

   $ 174,073.48

9/1/2010

   $ 174,795.99

10/1/2010

   $ 176,684.04

11/1/2010

   $ 176,254.82

12/1/2010

   $ 178,101.68

1/1/2011

   $ 177,725.60

2/1/2011

   $ 178,463.26

3/1/2011

   $ 182,335.27

4/1/2011

   $ 179,960.77

5/1/2011

   $ 181,702.97

6/1/2011

   $ 181,461.88

7/1/2011

   $ 183,161.68

8/1/2011

   $ 182,975.27

9/1/2011

   $ 183,734.72

10/1/2011

   $ 185,370.33

11/1/2011

   $ 185,266.71

12/1/2011

   $ 186,859.06

1/1/2012

   $ 186,811.24

2/1/2012

   $ 187,586.61

3/1/2012

   $ 189,861.68

4/1/2012

   $ 189,153.23

5/1/2012

   $ 190,635.81

6/1/2012

   $ 190,729.56

7/1/2012

   $ 192,167.63

8/1/2012

   $ 192,318.80

9/1/2012

   $ 193,117.03

10/1/2012

   $ 194,487.67

11/1/2012

   $ 194,725.81

12/1/2012

   $ 196,051.01

1/1/2013

   $ 196,347.75

2/1/2013

   $ 197,162.70

3/1/2013

   $ 199,295.19

4/1/2013

   $ 198,808.22

5/1/2013

   $ 200,018.13

6/1/2013

   $ 200,463.57

7/1/2013

   $ 201,626.74

 

3



--------------------------------------------------------------------------------

Payment Date

--------------------------------------------------------------------------------

   Principal Payment


--------------------------------------------------------------------------------

8/1/2013

   $ 202,132.47

9/1/2013

   $ 202,971.43

10/1/2013

   $ 204,063.77

11/1/2013

   $ 204,660.85

12/1/2013

   $ 205,705.48

1/1/2014

   $ 206,364.10

2/1/2014

   $ 207,220.63

3/1/2014

   $ 208,417.47

4/1/2014

   $ 208,945.76

5/1/2014

   $ 209,869.37

6/1/2014

   $ 211,193.05

 

4